DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 11/29/2021 containing amendments and remarks to the claims.
The objections of claims 11, 14, 16, 20 and 22 for minor informalities are withdrawn due to amendments made to the claims.
The rejections of claims 11-22 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. 

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,668,427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of terminal disclaimer filed on 12/15/2021 overcomes the double patenting rejection of record. The double patenting rejection has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Babcock-Hitachi (JP 2014-185913 A, hereinafter referring to the English translation) teaches a method of recovering carbon dioxide from a gas to be treated by bringing combustion exhaust gas into contact with an absorbing solution containing amines; when the acidic gas component combines with the amines, inorganic acid salts (i.e., thermally stable salts) are formed which corrode metals and reduce the ability to absorb CO2 ([0003]). Babcock-Hitachi teaches a step of contacting a gas to be treated containing carbon dioxide with a CO2 lean absorbing solution containing alkanolamine to absorb carbon dioxide into the CO2 lean absorbing solution to obtain a CO2 rich absorbing solution (I); Heating the liquid to desorb carbon dioxide to regenerate the CO2 lean absorbent (II), cooling the regenerated CO2 lean absorbent, and then returning to the step of absorbing carbon dioxide (I) (III)), the step (IV) of calculating the amount of the heat stable salt in the CO2 rich absorbent or the CO2 lean absorbent and reclaiming a part of the regenerated CO2 lean absorbent to generate heat. Removing the stable salt (V), and comparing the calculated amount of the thermostable salt with a predetermined value, and judging the start and stop of the step (V) based on the comparison result (VI). And recovering carbon dioxide in the gas to be treated ([0010]).


Sumco (JP 2009-288021 A, hereinafter referring to the English translation) teaches that it is known to adsorb iron ions in a liquid using a chelating resin, passing a liquid regenerant through the chelating resin to measure the iron ion concentration in the liquid by quantifying the iron ions desorbed ([0026]-[0033]).
Babcock-Hitachi, Acker, and Sumco alone or in combination do not teach nor obviate a step of passing the amine absorbing solution through a chelating resin, a step of passing an acidic regenerating solution through the chelating resin having heavy metal ions adsorbed, regenerating the chelating resin and obtaining a sample containing heavy metal ions, a step of quantifying the heavy metal ions in the sample and calculating the concentration of the heavy metal ions in the absorbing solution, or the analysis apparatus as claimed. As such, claims 11-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772